Citation Nr: 0908601	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-37 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for service 
connected gout disability of the right foot and ankle and 
left foot. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from April 1980 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The July 2005 RO rating decision also contained a claim 
for service connection for gout, left foot. This claim was 
granted in a November 2006 Statement of the Case. As the 
decision resulted in a full grant of the benefit sought, this 
claim is no longer before the Board. 


FINDING OF FACT

Since May 13, 2008, the Veteran missed nine days of work due 
to incapacitation from his service connected gout disability. 


CONCLUSION OF LAW

The criteria for a rating of 60 percent for a service 
connected gout disability are approximated as of May 13, 
2008. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§  4.1, 4.2, 
4.10, 4.41, 4.71(a), Diagnostic Code 5017 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in May 2005, 
March 2006, and May 2008. These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a March 2006 letter. Although this notification 
obligation was not met before initial RO decision in July 
2005, the Board finds this timing error non-prejudicial since 
the Veteran was afforded an opportunity to respond in light 
of this notice before issuance of the September 2008 
Supplemental Statement of the Case (SSOC). See Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. 

The letter sent to the Veteran in May 2008 met the 
requirements of Vazquez-Flores, supra.  Although this 
notification obligation was not met before initial RO 
decision in July 2005, the Board finds this timing error non-
prejudicial since the Veteran was afforded an opportunity to 
respond in light of this notice before issuance of the 
September 2008 SSOC. See Sanders, supra.; Simmons supra.

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, private treatment records, and VA 
treatment records are associated with the claims file. 
Additionally, the Veteran was afforded a VA examination for 
his disability. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

The Veteran seeks a rating in excess of 40 percent for his 
service connected gout disability. The Board finds that the 
Veteran's gout disability more closely approximates the 
criteria for a 60 percent rating as of May 13, 2008, and a 60 
percent rating is granted, effective as of that date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify 
the various disabilities. Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the Veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The RO has evaluated the Veteran's gout under 38 C.F.R. § 
4.71a, DC 5017, which directs VA to rate gout under the 
criteria for rheumatoid arthritis. Under 38 C.F.R. 
§ 4.71a, DC 5002 rheumatoid arthritis is assigned various 
rating based on whether the arthritis is an active process or 
manifested by chronic residuals.

For arthritis as an active process, a 100 percent rating is 
assigned for constitutional manifestations associated with 
active joint involvement, totally incapacitating. Id. A 60 
percent rating is assigned where manifestations less than 
commensurate with criteria for a 100 percent, but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods. Id. A 
40 percent rating is assigned with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year. Id. 

The Veteran's service connected gout disability of the right 
ankle and foot, left foot, and right knee is currently rated 
as 40 percent disabling. For a rating in excess of 40 percent 
the medical evidence must show one of the following: total 
incapacitation as result of gout, manifestations less than 
total incapacitation but with weight loss and anemia 
productive of severe impairment of health, or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods. 

The medical evidence does not show the Veteran's gout 
resulting in total incapacitation, nor does the Veteran 
allege he has total incapacitation from his goat disability. 
Additionally, the medical evidence does not show the Veteran 
experiencing weight loss or anemia as a result of his gout. 

The Veteran's primary assertion is that his gout flares up 
causing him to miss work and due to work absences, his gout 
disability more closely approximates a 60 percent rating. 
Private medical records reflect that the Veteran sought 
periodic treatment and received medical excuses to rest from 
work because of his gout. Medical notes requesting sick leave 
for the Veteran, due to gout, are of record for the following 
dates: August 2005, two to three days; April 2006, two to 
three days; May 2008, three days; and September 2008 six 
days.   

After resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that the Veteran's service connected 
gout disability more closely approximated the criteria for a 
60 percent rating as of May 13, 2008. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7. A 60 percent rating contemplates severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods. In May and 
September 2008, the Veteran missed a total of nine days from 
work due to his gout disability. The Board finds that medical 
excuses from work beginning May 13, 2008 and occurring again 
in September 2008 show that the Veteran's gout disability 
more closely approximate the criteria for a 60 percent rating 
under Diagnostic Code 5017. Effective May 13, 2008, the 
rating for the Veteran's service connected gout disability is 
increased to 60 percent. 

The Board has considered whether a rating in excess of 60 
percent is for application, but there is no evidence of total 
incapacitation due to gout to warrant a rating in excess of 
60 percent. 


ORDER

A rating of 60 percent is granted, effective May 13, 2008. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


